UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                     16-CR-826-01 (PAE)
                        -v-
                                                                          ORDER
 JOSHUA KEMP,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

               It is hereby ORDERED that the defendant in the above captioned case, USM

Number 72471-054, has been sentenced to a term of imprisonment of “Time Served”, and

therefore is to be released subject to any detainers.


       SO ORDERED.


                                                            
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: December 6, 2019
       New York, New York
